OPINION OF THE COURT
Memorandum.
Final judgment unanimously reversed, without costs, and judgment of possession directed to be entered in favor of landlord. Issuance of warrants of eviction stayed until further order of this court on condition that tenants remove the animals within 60 days after entry of the order hereon.
The landlord commenced holdover proceedings to recover possession of the subject premises by reason of tenants harboring animals in violation of their respective leases which prohibit the harboring of animals as a substantial obligation of the tenancy. The rider to the leases also provided that, should tenants harbor a dog or other animal, the monthly rental would be increased by $100. This provision did not authorize the tenant to keep a pet, but provided for an additional penalty in the event that the tenants did so. The landlord was therefore entitled to *565repossess the apartment (see Pollack v Green Constr. Corp., 40 AD2d 996, affd 32 NY2d 720; Jefferson Assoc. v Miller, NYLJ, June 17, 1971, p 19, col 8, revg 63 Misc 2d 1056).
Pino, P. J., Jones and Kunzeman, JJ., concur.